DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-15 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/19/2021 and reviewed by the Examiner.
	
Claim Objections
Claims 1, 2, 5 and 11 are objected to because of the following informalities:  
Claim 1, line 6 “each recessed area” should be amended to –each of said recessed area–
The recitation of claim 2 wherein “…two ball transfer units are affixed to one end of the bottom of the glide plate  and two ball transfer units are affixed to the other end….should be amended to –a first pair of said plurality of ball transfer units are affixed to one end of the bottom of the glide plate  and a second pair of said plurality of ball transfer units are affixed to another other end–.
Claim 5, line 2-4 terms “the two bolts” and “the two sealed bearings” should be amended to –said each bolt– and –two of the plurality of sealed bearings–.
Claim 11, line 4 “the ends” should be amended to –the respective ends–.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because claim recites “the magnet on the glide plate”. There is insufficient antecedent basis for this limitation in the claim because claim 8 does not require the subject matter of claim 6. Similarly, the recitation “the two magnet” renders the claim indefinite. Claim 13 would require similar correction. 

Claim 12 recites the limitation "the recessed area of the arm rest pad" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9-11 and 13-14 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cao (U.S. Pat. No. 6017091).
Regarding claim 1, a multi-directional gliding arm rest pad device, comprising:
an arm rest pad (Cao; 7a);
a box lid (Cao; 4a) having a first side, a second side, and two circular openings (Cao; 44a) therein;
a box base (Cao; 5a) having a first side and a second side;
a glide plate (Cao; 2a) having a top side and a bottom side, said top side having two circular recessed areas (Cao; 3a) therein and a circular opening (Cao; opening of 3a receiving 31a) in the center of each recessed area;
a plurality of ball transfer units (Cao; 25a, 24a);
an arm rest pad connection bracket (Cao; 6a) having a raised central portion (Cao; central portion of 6a) and a circular opening (Cao; 62a) located on each side of the raised central portion; and a plurality of sealed bearings (Cao; 3a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. Pat. No. 6017091) in view of Lin (U.S. Pat. No. 9907403 B2).
Regarding claims 6 and 7, Cao teaches the multi-directional gliding arm rest pad device. However, Cao does not explicitly teach a magnet is placed in the center of the bottom side of the glide plate or the box base. Lin teaches a magnet (Lin; 611) is placed in the center of the bottom side of the glide plate (62).
Cao and Lin are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Cao having the magnet that is placed in the bottom side of the glide plate or the box base. The motivation would have been to facilitate the attachment and detachment of the parts.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. Pat. No. 6017091) in view of Lin (U.S. Pat. No. 9907403 B2).
Regarding claim 15. Cao teaches the box lid and the box base. However, Cao is silent to disclose the shape of the box lid and the box base is rectangular or oblong.
The Examiner notes that it would have been an obvious matter of design choice to make the box lid and the box base oblong or rectangular. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to make the device aesthetically pleasing.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a multi-directional gliding arm rest pad. However, the prior art of record have failed to teach at least the combination of the multi-directional gliding arm rest pad device, comprising: an arm rest pad; a box lid having a first side, a second side, and two circular openings therein; a box base having a first side and a second side; a glide plate having a top side and a bottom side, said top side having two circular recessed areas therein and a circular opening in the center of each recessed area; a plurality of ball transfer units; an arm rest pad connection bracket having a raised central portion and a circular opening located on each side of the raised central portion; and a plurality of sealed bearings wherein two ball of the plurality of ball transfer units are affixed to one end of the bottom of the glide plate and two ball transfer units are affixed to the other end of the bottom of the glide plate along with the other recitations as claimed in claims 2-5 and 8-14.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631